—Appeal from an order of the Supreme Court, Bronx County (Joseph Mazur, J.), entered January 8, 1992, which granted defendant’s motion to suppress physical evidence, unanimously dismissed, with leave to reinstate within one year of the entry of this order, upon submission of proof of service of appellant’s brief upon defendant.
The record reveals that only trial counsel but not defendant himself, has been served with the People’s appellate brief. Since trial counsel’s responsibility to represent defendant terminated at the conclusion of the proceedings below, and since trial counsel has not been assigned or retained as to this appeal and has made no appearance on defendant’s behalf, no valid service upon defendant has been effected, and the appeal must therefore be dismissed (People v Basilis, 191 AD2d 244).
The unpublished order of this Court entered herein on March 9, 1993 is hereby recalled and vacated. Concur — Ellerin, J. P., Kupferman, Ross and Kassal, JJ.